UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 07-1667



LIBERTY   NURSING   AND   REHABILITATION     CENTER   -   MECKLENBURG
COUNTY,

                Petitioner,

           v.


MICHAEL LEAVITT, Secretary of the United States Department of
Health and Human Services; U.S. DEPARTMENT OF HEALTH & HUMAN
SERVICES,

                Respondents.



On Petition for Review of an Order of the United States Department
of Health and Human Services. (A-07-67)


Submitted:   March 28, 2008                   Decided:     October 2, 2008


Before MOTZ, KING, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Joseph L. Bianculli, HEALTH CARE LAWYERS, PLC, Arlington, Virginia,
for Petitioner.    Peter D. Keisler, Assistant Attorney General,
Daniel Meron, General Counsel, Howard H. Lewis, Acting Chief
Counsel, Erica C. Matos, Assistant Regional Counsel, Atlanta,
Georgia, for Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Liberty Nursing and Rehabilitation Center-Mecklenberg

(“Liberty”), a skilled nursing care facility, seeks review of a

final decision of the Secretary of the Department of Health and

Human    Services    (“Secretary”).1       That   decision   affirmed    an

administrative law judge (“ALJ”) decision upholding: (i) findings

that Liberty failed to comply with Medicaid and Medicare program

requirements; and (ii) the imposition of civil monetary penalties

(“CMP”) against Liberty for its noncompliance.         We deny Liberty’s

petition for review.

            When the question before this court is whether an agency

has properly interpreted and applied its own regulations, the

reviewing court must give the agency’s interpretation “substantial

deference.”      See Thomas Jefferson Univ. v. Shalala, 512 U.S. 504,

512 (1994).      This court must defer to the Secretary’s reasonable

interpretation of its regulations so long as it is not “plainly

erroneous   or    inconsistent   with   the   regulation[s].”    See    id.

Moreover, this court will defer to the Secretary’s findings of fact

if they are “supported by substantial evidence on the record

considered as a whole.”          See 42 U.S.C. § 1320a-7a(e) (2000).

Substantial evidence is “evidence which a reasoning mind would

accept as sufficient to support a particular conclusion.                 It



     1
      We have jurisdiction to consider Liberty’s petition pursuant
to 42 U.S.C. § 1320a-7a (2000).

                                   - 2 -
consists of more than a mere scintilla of evidence but may be

somewhat less than a preponderance.”             See Shively v. Heckler, 739

F.2d 987, 989 (4th Cir. 1984) (internal citation and quotation

marks omitted).

               We find the record contains evidence that a reasoning

mind       would   accept   as    sufficient    to    support   the    Secretary’s

conclusion that Liberty did not comply with agency regulations.2

Accordingly,        neither   the   ALJ   nor   the    Secretary      abused   their

discretion in upholding the imposition of CMPs.                    See 42 C.F.R.

§ 488.438(e) (2008).             We therefore deny Liberty’s petition for

review. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                PETITION DENIED




       2
      We reject Liberty’s assertion that the Secretary lacks
authority to issue citations for violations involving motor
vehicles. Because 42 C.F.R. § 483.25(h)(1) (2008) speaks of the
residents’ environment, it is to be interpreted as broadly as is
necessary to protect residents in all locations under the
facility’s control, including facility vehicles.    It would be
incongruous to hold that residents travel at their own risk when
the facility to which they have entrusted their care transports
them off-site.

                                       - 3 -